Citation Nr: 1438125	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.
 
2.  Entitlement to service connection for sleeplessness, to include as due to undiagnosed illness.

3.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1979, November 1990 to May 1991 and March 2003 to August 2003, with service in Southwest Asia during his latter two periods of active duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  His case is currently under the jurisdiction of the VA RO in New Orleans, Louisiana

The Board remanded the claim in June 2010, April 2011, and in November 2012.  

The Board notes that the Veteran testified at a Board videoconference hearing in October 2010 and a transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who held the October 2010 video conference hearing is no longer employed at the Board.  In February 2012, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (2013).  The Veteran responded that he did not wish to attend another hearing before a different Veterans Law Judge.

In an August 2013 decision, the Board denied the instant claim.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued an Order granting a Joint Motion for Remand (JMR) by the parties, vacating the decision and remanding the matters to Board for further action.

A review of the Veteran's Virtual VA claims file reveals an August 2014 Appellate Brief.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2012.  The VA examiner, Dr. S., opined that it would "be at best speculative" to attribute the Veteran's claimed conditions to a medically unexplained chronic multi-symptom illness or his service-connected posttraumatic stress disorder, and recommended that the Veteran be provided with examinations by neurological and psychiatric specialist prior to rendering an opinion.  The Veteran was afforded such examinations.  In May 2013, a VA nurse practitioner provided an addendum opinion based on the new VA examinations.  As pointed out in the JMR, the addendum opinion should have been provided by Dr. S. and the VA nurse practitioner restated, almost verbatim, the findings of the April 2013 opinions without offering an opinion of her own or a rationale to support any such opinion.  As such, the May 2013 VA addendum opinion is inadequate and a remand is necessary to obtain a new opinion in light of the new VA examinations.  

Additionally, the Board notes that in a May 2013 rating decision, the AMC granted service connection for headaches.  In June 2013 the Veteran filed a notice of disagreement with the assigned rating.  However, to date the Veteran has not been provided with a statement of the case.  As such, on remand the Veteran should also be provided with such.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished a statement of the case that addresses the issue of entitlement to a higher rating for his service-connected headaches.  The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal.

2. The Veteran's claims file and a copy of this remand should be returned to the examiner that performed the December 2012 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

In light of the April 2013 VA examinations by a neurologist and psychiatrist, the examiner should;

Provide an opinion as to whether any currently diagnosed chronic fatigue or sleep disorder represents a known clinical diagnosis, and if so, whether it is as least as likely as not (50 percent probability or greater) that the diagnosed chronic fatigue or sleep disorder is causally or etiologically related to his periods of active service. 

If the Veteran's chronic fatigue or sleep disorder do not represent a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the chronic fatigue or sleep disorder represents a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs and symptoms or a disorder that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, and is otherwise related to service.  
The examiner should also address whether the Veteran's fatigue or sleeplessness is (a) due to or (b) aggravated by his service-connected PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

The Board advises that a simple restatement of the April 2013 VA examinations without further rationale is not adequate.  

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



